ORDER
JACQUELINE JASSNER POQUETTE, formerly of DEN-VILLE, who was admitted to the bar of this State in 1985, and who thereafter was temporarily suspended from the practice of law by Order of this Court filed August 11, 2000, and who remains suspended at this time, having tendered her consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that JACQUELINE JASSNER POQUETTE is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that she be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys.
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.